



COURT OF APPEAL FOR ONTARIO

CITATION: Peter B. Cozzi Professional
    Corporation v. Cato, 2020 ONCA 423

DATE: 20200626

DOCKET: C67725

Juriansz, Pardu and Huscroft
    JJ.A.

BETWEEN

Peter B. Cozzi Professional
    Corporation

Plaintiff (Appellant)

and

Kingston Cato

Defendant (Respondent)

D. Jared Brown, for the appellant

Kate Barretto, for the respondent

Heard: June 18, 2020 by
    videoconference

On appeal from the order of Justice Sandra
    Nishikawa of the Superior Court of Justice, dated August 29, 2019.

REASONS FOR DECISION


[1]

This appeal was dismissed from the bench for the
    reasons of the motion judge.

[2]

The respondents costs are fixed in the amount
    of $20,000 inclusive of disbursements and applicable taxes.

R.G. Juriansz J.A.

G. Pardu J.A.

Grant Huscroft J.A.


